Citation Nr: 0810419	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  02-17 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to December 1970 and from July 1971 to July 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on May 15, 2007, 
which vacated a February 2006 Board decision and remanded the 
case for additional development.  The issue initially arose 
from an August 2002  rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2004, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a May 2007 decision, the Court found the prior Board 
determination had, in essence, failed to provide adequate 
reasons and bases to support the decision rendered.  In a 
joint motion for remand it was noted, in essence, that a July 
2002 VA medical opinion relied upon had not provided an 
opinion as to whether the veteran's "service-connected 
disability alone would also cause [him] to be unemployable."  
VA records show service connection has been established for 
lumbar disc disease and that a 60 percent rating was assigned 
effective from October 15, 2001.  The record also reflects 
that the veteran suffers from several non-service connected 
disabilities, including schizophrenia, hepatitis C, drug 
abuse, alcohol abuse, and peripheral neuropathy of the lower 
extremities, attributed to alcohol abuse.  In   the veteran 
was award Social Security Administration (SSA) disability 
benefits, effective in June 1993.  The primary basis for the 
award was bilateral lower extremity spasticity, with a 
secondary basis being a history of substance abuse (alcohol 
and drugs).  The Board finds the case must be remanded for 
additional development.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in June 2002 
and February 2005.  As this case must be remanded for 
additional development the Board also finds that remedial 
notice is required as result of the decisions in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following:

1.  The veteran should be provided any 
additional VCAA notice required on his 
claim as result of the decisions 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to whether his service-
connected disability alone would cause 
him to be unemployable.  All indicated 
tests and studies are to be performed, 
and a comprehensive social, educational 
and occupational history are to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examining physician 
should note all of the veteran's 
disabilities. All examination findings, 
along with the complete rationale for any 
opinions expressed, should be set forth 
in the examination report.  The examiner 
is to indicate whether it is as least as 
likely as not (50 percent probability or 
greater) that the veteran's service 
connected disability alone would preclude 
his obtaining and retaining substantially 
gainful employment.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



